Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6, 7, and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Examiner notes that the amendments, filed 22 February 2022, correct the claims which overcome the prior 35 USC 112(b) rejection.

As to independent claim 1, Parker (U.S. Pub. No. 2013/0207771) discloses an apparatus for a windshield (Parker, The driver looks out windshield 301 to see road 302, information signs 303, and heads up display (HUD) information 304. Figure 3, ¶ [0054]), comprising:
an invisible area display circuit configured to display (Parker, Display 102 may be a self-contained unit, such as a CRT, LED, or LCD monitor, or a projection display, such as a CRT, LCD or DLP projector. ¶ [0033]) an invisible area within a windshield that matches to a spot on a road defined in advance to not be seen by a passenger; and
a road information display circuit configured to overlay and display road information in the invisible area displayed on the windshield by the invisible area display circuit (Parker, The driver looks out windshield 301 to see road 302, .
Parker does not expressly disclose an invisible area within a windshield that matches to a spot on a road defined in advance to not be seen by a passenger;
a first invisible area moving circuit configured to move a display position of the invisible area in the windshield according to a moving of a vehicle;
a second invisible area moving circuit configured to recognize a driver’s gaze and an accompanying passenger’s gaze and move a display position of the invisible area in the windshield with respect to each of the driver’s gaze and the accompanying passenger’s gaze; and
wherein the second invisible area moving circuit separately derives the invisible area as an invisible area of the driver and an invisible area of the accompanying passenger different from the invisible area of the driver according to the recognition results of the driver’s gaze and the accompanying passenger’s gaze.
Sato (U.S. Pub. No. 2017/0269370) teaches a display control system with an invisible area within a windshield that matches to a spot on a road defined in advance to not be seen by a passenger (Sato, The example of FIG. 17 illustrates pedestrians in solid-line boxes, and a preceding vehicle in a dashed-line box.  The shoulder of a road is illustrated by a solid line, while a lane is illustrated by a dashed line.  The driver can thus rely on traveling direction information simply displayed on a 
a first invisible area moving circuit configured to move a display position of the invisible area in the windshield according to a moving of a vehicle (Sato, The detection of a dirty area while driving information display of HUD display is displayed causes the display controller 110 to move the driving information display to a position at which the driving information display does not overlap with the dirty area, if the dirty area overlaps with the driving information display and the driver does not keep the gaze on the driving information display.  That is to say, if a dirty area overlaps with driving information display and the visibility of the driving information display decreases, the display controller 110 moves the position of the driving information display while the driver is averting the gaze from the driving information display. ¶ [0070]);
a second invisible area moving circuit configured to recognize a driver’s gaze and an accompanying passenger’s gaze and move a display position of the invisible area in the windshield with respect to each of the driver’s gaze and the accompanying passenger’s gaze  (Sato, The detection of a dirty area while driving information display of HUD display is displayed causes the display controller 110 to move the driving information display to a position at which the driving information display does not overlap with the dirty area, if the dirty area overlaps with the driving information display and the driver does not keep the gaze on the driving information 
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Parker’s display to include Sato’s road information display because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Sato’s road information display permits improved driving characteristics for when the windshield view is obstructed.  This known benefit in Sato is applicable to Parker’s display as they both share characteristics and capabilities, namely, they are directed to vehicular head up displays.  Therefore, it would have been recognized that modifying Parker’s display to include Sato’s road information display would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Sato’s road information display in vehicular head up displays and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Parker, as modified by Sato, teaches windshield display with accounts for dirty areas and presented important information to the driver.
However, Parker, as modified by Sato, does not expressly teach wherein the second invisible area moving circuit separately derives the invisible area as an invisible area of the driver and an invisible area of the accompanying passenger different from the invisible area of the driver according to the recognition results of the driver’s gaze and the accompanying passenger’s gaze.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 2 and 3, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 6, Parker (U.S. Pub. No. 2013/0207771) discloses an apparatus for a windshield (Parker, The driver looks out windshield 301 to see road 302, information signs 303, and heads up display (HUD) information 304. Figure 3, ¶ [0054]), comprising:
an invisible area display circuit configured to display (Parker, Display 102 may be a self-contained unit, such as a CRT, LED, or LCD monitor, or a projection display, such as a CRT, LCD or DLP projector. ¶ [0033]) the invisible area in an area mapped to a location in the windshield;
a road information display circuit configured to overlay and display the extracted road information in the invisible area displayed in the windshield (Parker, The driver looks out windshield 301 to see road 302, information signs 303, and heads up display (HUD) information 304.  The HUD information 304 may be projected on windshield 301 by the navigation system and may include, for example, route data, speed data, entertainment data, or any other information that may be helpful to the driver. Figure 3, ¶ [0054]).
 
a road surface information acquisition circuit configured to acquire road surface information;
an invisibility processing target extraction circuit configured to extract a spot on a road, which is defined in advance to not be seen by a passenger, from the acquired road surface information;
an invisible area calculation and location mapping circuit configured to calculate an invisible area occupied by the extracted invisibility processing target in the windshield and map the invisible area to derive a display position of the invisible area in the windshield;
the invisible area in an area mapped to a location in the windshield;
a road information extraction circuit configured to extract road information, which is present an area corresponding to the invisibility processing target, from the acquired road surface information; 
a driver and passenger invisible area deriving circuit configured to recognize a driver’s gaze and a passenger’s gaze and configured to separately derive the invisible area as an invisible area of the driver and an invisible area of the passenger different from the invisible area of the driver according to the recognition results of the driver’s gaze and the passenger’s gaze.
Sato (U.S. Pub. No. 2017/0269370) teaches a display control system with
a road surface information acquisition circuit configured to acquire road surface information (Sato, The shoulder of a road is illustrated by a solid line, while a lane is illustrated by a dashed line… Traveling direction information of the vehicle may ; As shown by Sato in figure 17, the road surface information, such as the pedestrians and edge of the road are acquired.
an invisibility processing target extraction circuit configured to extract a spot on a road, which is defined in advance to not be seen by a passenger, from the acquired road surface information (Sato, Traveling direction information of the vehicle may include other information such as traffic lights, road signs, and obstacles in addition to the examples illustrated in FIG. 17. Figures 10 and 17, ¶ [0093]);
an invisible area calculation and location mapping circuit configured to calculate an invisible area occupied by the extracted invisibility processing target in the windshield and map the invisible area to derive a display position of the invisible area in the windshield (Sato, The example of FIG. 17 illustrates pedestrians in solid-line boxes, and a preceding vehicle in a dashed-line box.  The shoulder of a road is illustrated by a solid line, while a lane is illustrated by a dashed line.  The driver can thus rely on traveling direction information simply displayed on a dirty area to secure the driving safety until the dirty area is removed.  Traveling direction information of the vehicle may include other information such as traffic lights, road signs, and obstacles in addition to the examples illustrated in FIG. 17. Figures 10 and 17, ¶ [0093]);
the invisible area in an area mapped to a location in the windshield (Sato, The example of FIG. 17 illustrates pedestrians in solid-line boxes, and a preceding vehicle in a dashed-line box.  The shoulder of a road is illustrated by a solid line, while a 
a road information extraction circuit configured to extract road information, which is present an area corresponding to the invisibility processing target, from the acquired road surface information (Sato, The example of FIG. 17 illustrates pedestrians in solid-line boxes, and a preceding vehicle in a dashed-line box.  The shoulder of a road is illustrated by a solid line, while a lane is illustrated by a dashed line.  The driver can thus rely on traveling direction information simply displayed on a dirty area to secure the driving safety until the dirty area is removed.  Traveling direction information of the vehicle may include other information such as traffic lights, road signs, and obstacles in addition to the examples illustrated in FIG. 17. Figures 10 and 17, ¶ [0093]); Sato teaches the dirty area blocking the view through the windshield and presenting an image of the road information to the driver.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Parker’s display to include Sato’s road information display because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Sato’s road information display permits improved driving characteristics for when the windshield view is obstructed.  This known benefit in Sato is applicable to Parker’s display as they both share characteristics and capabilities, 
	Thus, Parker, as modified by Sato, teaches windshield display with accounts for dirty areas and presented important information to the driver.
However, Parker, as modified by Sato, does not expressly teach a driver and passenger invisible area deriving circuit configured to recognize a driver’s gaze and a passenger’s gaze and configured to separately derive the invisible area as an invisible area of the driver and an invisible area of the passenger different from the invisible area of the driver according to the recognition results of the driver’s gaze and the passenger’s gaze.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 7, 9, 10, and 11, these claims are allowable as they depend upon allowable independent claim 6.

As to independent claim 12, Parker (U.S. Pub. No. 2013/0207771) discloses a method comprising:
overlaying and displaying road information in the invisible area displayed on the windshield in the displaying of the invisible area (Parker, The driver looks out windshield 301 to see road 302, information signs 303, and heads up display (HUD) information 304.  The HUD information 304 may be projected on windshield 301 by the navigation system and may include, for example, route data, speed data, entertainment data, or any other information that may be helpful to the driver. Figure 3, ¶ [0054]) (Parker, Display 102 may be a self-contained unit, such as a CRT, LED, or LCD monitor, or a projection display, such as a CRT, LCD or DLP projector. ¶ [0033]).
recognize a driver’s gaze and a passenger’s gaze (Parker, gaze detector 112 may be one or more camera positioned to capture images of the driver and/or passengers in the vehicle, ¶ [0039]); 
Parker does not expressly disclose displaying an invisible area in an area within a windshield that matches to a spot on a road defined in advance to not be seen by a passenger; 
separately deriving the invisible area as an invisible area of the driver and an invisible area of the passenger different from the invisible area of the driver according to the recognition results of the driver’s gaze and the passenger’s gaze.
Sato (U.S. Pub. No. 2017/0269370) teaches a display control system with displaying an invisible area in an area within a windshield that matches to a spot on a road defined in advance to not be seen by a passenger; (Sato, The example of FIG. 17 illustrates pedestrians in solid-line boxes, and a preceding vehicle in a dashed-line box.  The shoulder of a road is illustrated by a solid line, while a lane is illustrated by 
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Parker’s display to include Sato’s road information display because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Sato’s road information display permits improved driving characteristics for when the windshield view is obstructed.  This known benefit in Sato is applicable to Parker’s display as they both share characteristics and capabilities, namely, they are directed to vehicular head up displays.  Therefore, it would have been recognized that modifying Parker’s display to include Sato’s road information display would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Sato’s road information display in vehicular head up displays and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Parker, as modified by Sato, teaches windshield display with accounts for dirty areas and presented important information to the driver.
However, Parker, as modified by Sato, does not expressly teach separately deriving the invisible area as an invisible area of the driver and an invisible area of the passenger different from the invisible area of the driver according to the recognition results of the driver’s gaze and the passenger’s gaze.
	In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

	As to dependent claims 13-16, these claims are allowable as they depend upon allowable independent claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691